The complaint stated a cause of action for assault; the defendant filed a cross-complaint for slander; and the jury returned separate verdicts, finding for the plaintiff to recover $1 damages upon the complaint and for the defendant to recover $200 damages upon the cross-complaint. The plaintiff moved to set aside the verdicts and the appeal is from the trial court's denial of that motion. *Page 123 
Plaintiff and defendant both run bakeries and are in competition. According to the defendant's testimony, she sought an interview with the plaintiff in an effort to arrive at an amicable understanding, such that neither would try to get away the customers of the other; in the course of the talk the plaintiff spit in her face, and likened her to a certain immoral woman of the town; she slapped him, and thereupon he struck her twice on the breast; she then, in anger, picked up a stick from the ground and struck him once upon the shoulder. It was winter and the defendant wore an overcoat. The plaintiff in his testimony had stated that the defendant struck him three times about the head, causing quite serious cuts and bruises, but the police officer to whom he made complaint of the assault, testified that he saw no injuries except a little scratch on or near the ear. Under the circumstances, the jury, if they accepted the defendant's testimony, were amply justified in awarding plaintiff only nominal damages for the assault; and the circumstances of provocation might well be regarded by them as sufficient to defeat any claim for exemplary damages.Killian v. Bolster, 96 Conn. 693, 694, 115 A. 469;Osler v. Walton, 67 N.J.L. 63, 65, 50 A. 590;Donnelly v. Harris, 41 Ill. 126, 129.
According to the testimony produced by the defendant, the plaintiff on at least two, and perhaps three, different occasions, to different customers of the defendant, charged that the bakery products sold by her were dirty and that she herself was a dirty woman. Such accusations made of the defendant in relation to her trade were actionable in themselves and justified an award of substantial damages without proof of special damage. Sumner v. Utley, 7 Conn. 257, 259;Camp v. Martin, 23 Conn. 86, 90; Fitzgerald v. Robinson,112 Mass. 371; Singer v. Bender, 64 Wis. 169, *Page 124 24 N.W. 903; Newell on Slander  Libel (4th Ed.) §§ 129, 138; Gately on Libel  Slander, p. 34; Odgers on Libel  Slander (5th Ed.) p. 32.
   There is no error.
In this opinion the other judges concurred.